-~~~~cv-04910-ALC-GWG Document 89 Filed 03/04/20 Page 1 of 1
  Meltzer                    MELTZER LIPPE GOLDSTEIN & BREITSTONE, LLP
  Lippe                      190 Willis Avenue, Mineola, NY 11501 • T. 516.747.0300
                             www.meltzerlippe.com                                  r "' ····
                                                                                   , J'

Nicholas P, Melito, Esq.
Writer's Direct Dial: (516) 747-0300x 183
Writer's Facsimile: (516) 237-2893
Email: nmelito@meltzerlippe.com


                                                                March 4, 2020



VIAECF
Honorable Gabriel Gorenstein
United States Magistrate Judge
Southern District of New York
500 Pearl St., Courtroom 6B
                                                                 ME~10 ENDORSED
New York, NY 10007

                    Re:        Diaz v. New York Paving, Inc.
                               Docket No. 18-CV-04910(ALC)(GWG)
                               MLGB File No. 09676-00110

Dear Judge Gorenstein:

        This firm represents Defendant New York Paving ("Defendant" or "NY Paving") in the
above-referenced matter. Due to a conflict of Defense Counsel, we write, with consent of
Plaintiff, to seek an adjournment of the Court Conference currently scheduled for March 16,
2020 at 11 :00 a.m. regarding the parties' dispute with respect to the substance of the proposed
order. In accordance with Your Honor's Individual Practices, Section l(F), the parties have
conferred and propose the morning of Friday, April 3, 2020 to reschedule the above-referenced
conference. Your Deputy Clerk has informed our office this date and time is available with the
Court.

       NY Paving sincerely thanks the Court for its time and consideration of the foregoing
request to adjourn the court c              rch 16, 2020 until April 3, 2020M'"'l ( l Q7J q .N\ .

                                                                Respectfully submitted,


                                                            /
                                                                /0,~
                                                                V /
                                                                                      '
                                                                                    ,. ·-Z--(_~
                                                                                               ,,-✓.
NPM/kc                                                          Nicholas P. Melito


cc:         All Counsel of Record (via ECF)




1001005.2
